The Honorable Sharon Priest Secretary of State State Capitol Little Rock, AR 72201-1094
Dear Ms. Priest:
This is in response to your request, pursuant to A.C.A. § 7-9-110 (Repl. 2000), for my preparation of popular names for two resolutions of the General Assembly that were passed at the 2001 regular legislative session. These resolutions, which propose constitutional amendments pursuant to Article 19, Section 22 of the Arkansas Constitution, are referred to, respectively, as House Joint Resolution 1004 and Senate Joint Resolution 16.
The popular names for each of the proposed amendments are hereby fixed and declared as follows, in order to distinguish and identify the amendments (see generally Becker v. Riviere, 277 Ark. 252, 641 S.W.2d 2
(1982)):
                       House Joint Resolution 1004 (Popular Name)  AN AMENDMENT TO REPEAL THE PROVISION IN ARKANSAS CONSTITUTION AMENDMENT  50 FOR THE NUMBERING AND RECORDING OF ELECTION BALLOTS NEXT TO THE NAME OF THE VOTER
                       Senate Joint Resolution 16                             (Popular Name)                  STATE EXECUTIVE DEPARTMENT AMENDMENT
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh